DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, taken individually or in combination, teaches “a display panel driver configured to control a luminance of the first display area and a luminance of the second display area to reduce a difference in the luminances between the first and second display areas according to a ratio between the pixel area of the first display area and the non-pixel area of the first display area” as recited in independent claim 1 and “wherein a display panel driver is configured to control a luminance of the first display area and a luminance of the second display area to reduce a difference in the luminances between the first and second display areas according to a ratio between the pixel area of the first display area and the non-pixel area of the first display area” as recited in independent claim 18 and none of the prior art of record, taken individually or in combination, teaches the specific connections recited in claims 7-8. All other claims are allowed as being dependent on an allowable base claim. The closest prior art is made of record in the attached notice of references cited and each teach driving different areas of pixel areas and non-pixel areas, but without the details claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627